Matter of Vieira-Suarez v Syracuse City Sch. Dist. (2018 NY Slip Op 03086)





Matter of Vieira-Suarez v Syracuse City Sch. Dist.


2018 NY Slip Op 03086


Decided on April 27, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2018

PRESENT: WHALEN, P.J., LINDLEY, NEMOYER, AND TROUTMAN, JJ. (Filed Apr. 27, 2018.) 


MOTION NO. (15/18) CA 17-01346.

[*1]IN THE MATTER OF LAURA VIEIRA-SUAREZ, PETITIONER-APPELLANT, 
vSYRACUSE CITY SCHOOL DISTRICT, RESPONDENT-RESPONDENT.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.